MEMORANDUM *
1. Petitioner William Bowden argues that his ten percent disability award should be re-evaluated considering “industrial” factors as they affect his scheduled injury. We disagree. Under the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901 et seq., if a claimant experiences a scheduled injury, the award is set by a predetermined formula. See Gen. Constr. Co. v. Castro, 401 F.3d 963, 969 *23(9th Cir.2005) (citing Potomac Elec. Power Co. v. Director, Office of Workers’ Comp. Programs, 449 U.S. 268, 273-80, 101 S.Ct. 509, 66 L.Ed.2d 446 (1980)).
2. Bowden also argues that the Administrative Law Judge (ALJ) was required to consider other factors to determine disability because the ALJ’s disability assessment was based on the American Medical Association Guides to the Evaluation of Permanent Impairment (AMA Guides), which state that other factors must be used to assess disability. We again disagree because the AMA Guides may be used in assessing the extent of an impairment without being used to determine disability. See Tucker v. Lockheed Shipbuilding Co., 37 B.R.B.S. 385, 390 (2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.